Name: Commission Regulation (EEC) No 3634/89 of 4 December 1989 amending Regulation (EEC) No 137/79 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States
 Type: Regulation
 Subject Matter: trade policy;  fisheries
 Date Published: nan

 No L 355/22 Official Journal of the European Communities 5 . 12. 89 COMMISSION REGULATION (EEC) No 3634/89 of 4 December 1989 amending Regulation (EEC) No 137/79 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first subparagraph of Article 10 (2) thereof, Whereas Commission Regulation (EEC) No 137/79 ('), as last amended by Regulation (EEC) No 804/86 (2), instituted a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States ; Whereas Council Regulation (EEC) No 2658/87 (3), as last amended by Regulation (EEC) No 3528/89 (4), instituted with effect from 1 January 1988 a combined nomenclature for goods based on the nomenclature of the harmonized system ; whereas the tariff terminology in the text of Regulation (EEC) No 1 37/79 should be adapted in consequence ; Whereas pursuant to Regulation (EEC) No 137/79 the fishery catches of vessels of Member States may be landed in a country or territory outside the Community and then re-exported to the Community ; Whereas under current commercial practice the products in question are sometimes re-exported to the Community in split consignments ; Whereas the above Regulation makes no provision for such cases of re-export in split consignments ; Whereas there is a demonstrable need for provisions covering such consignments and hence for procedures to ensure identification of the products and observance of the conditions laid down in Article 9 (2) of the Treaty, 1 . Article 1 is replaced by the following : !'Article 1 There is hereby introduced, by way of administrative cooperation as referred to in the first subparagraph of Article 10 (2) of the Treaty, a document T2M. The purpose of this document shall be to prove that fishery catches made by vessels of Member States and imported into the Community, either in their natural state or after being subjected on board vessels of Member States to a process which does not remove the resulting products from the scope of Chapter 3 or CN code 1504 or 2301 , satisfy the conditions laid down by Article 9 (2) of the Treaty establishing the European Economic Community.' ; 2. Article 6 is replaced by the following : 'Article 6 Where the catch has been processed on board the vessel which caught it and the resulting products fall within CN code 1504 or 2301 , the master of the said vessel shall complete box Nos 4 to 8 of the original and the copy of the T 2 M document concerned and shall record the processing in the log book of his vessel.' ; 3 . Article 10a is inserted : 'Article 10a 1 . ... Where the catch or resulting products referred to in Article 1 have been landed in a country or territory outside the Community before being re-consigned in split consignments to the Community, the original of the T2M document, completed as provided for in Article 5 and, where appropriate, in Articles 6 to 9, shall be retained in the said country or territory by the master or his representative. A copy of that document shall be sent immediately to the customs office at the fishing vessel's port of registry or home port. 2. For each part-consignment, the master or his representative shall complete an extract of the T 2 M document using for this purpose a form taken from a booklet of T 2 M forms issued in accordance with Article 4. Each extract shall include a reference to the original document and, in box 4, an indication of the quantity and nature of the products comprising the part-consignment. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1 37/79 is hereby amended as follows : (') OJ No L 20, 27. 1 . 1979, p. 1 . (*) OJ No L 75, 20 . 3 . 1986, p. 14. (3) OJ No L 256, 7. 9 . 1987, p. 1 . (4) OJ No L 347, 28 . 11 . 1989, p. 1 . 5. 12. 89 Official Journal of the European Communities No L 355/23 Each extract shall be clearly marked with one of the following words :  Extracto  Udskrift  Auszug  Ã ÃÃ Ã ÃÃ ±Ã Ã ¼Ã ± The master or his representative shall enter in the "Remarks" box of the original T 2 M, in respect of each procedure, the number and nature of the packages, the gross weight (kg) and the procedure under which the goods are to be placed. If such procedure entails a split consignment being sent to the Community, pursuant to paragraph 2, the number and date of the corres ­ ponding extract shall also be given . After all the fishery products designated on the original T 2 M document have been placed under a customs procedure that document shall be sent back immediately to the customs office at the port of registry or home port of the fishing vessel . 6. To ensure the collection of any duties and other charges due, the customs authorities of the customs office referred to in paragraph 3 shall permit the clearance of fishery products for Community treatment only upon provision of a security. Such security shall be released with the consent of the customs office of the port of registry or home port of the fishing vessel . Such consent shall be granted no later than one month after receipt of the original T 2 M document referred to in paragraph 5.'  Extract  Extrait  Estratto  Uittreksel  Extracto 3 . For each part-consignment the original of the extract of the T2M document accompanied by the certificate provided for in Article 10 (2) shall be presented to the customs office of the Member State where the products contained in the part-consignment are declared for the purpose of being placed under a customs procedure. 4. The customs office referred to in paragraph 3 shall immediately send to the customs office at the port of registry or home port of the fishing vessel a certified copy of the extract of the T 2 M document. That copy shall also include a reference to the customs declaration in respect of the designated customs procedure. 5. The original T 2 M document shall be retained until all the products to which it refers have been placed under a customs procedure. Article 2 This Regulation shall enter into force on 1 March 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1989. For the Commission Christiane SCRIVENER Member of the Commission